State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: March 5, 2015                       514788
________________________________

XIAOLING SHIRLEY HE,
                    Appellant,
      v                                       MEMORANDUM AND ORDER

XIAOKANG XU,
                    Respondent.
________________________________


Calendar Date:     January 7, 2015

Before:     Lahtinen, J.P., Garry, Rose and Devine, JJ.

                               __________


         Xiaoling Shirley He, Clifton Park, appellant pro se.

         Wayne P. Smith, Schenectady, for respondent.

                               __________


Rose, J.

      Appeal from an order and judgment of the Supreme Court
(Drago, J.), entered October 19, 2011 in Schenectady County,
which, among other things, granted defendant's motion to, among
other things, dismiss the complaints.

      The parties were divorced in 2005 and we affirmed the
judgment of divorce that was granted on defendant's claim of
cruel and inhuman treatment (Xiaokang Xu v Xiaoling Shirley He,
24 AD3d 862 [2005], lv denied 6 NY3d 710 [2006]). We later
affirmed the award of counsel fees to defendant in connection
with postdivorce proceedings (Xiokang Xu v Xiaoling Shirley He,
77 AD3d 1083, 1085 [2010]).1 Plaintiff commenced this action in


     1
        Most recently, we affirmed the dismissal of plaintiff's
unsuccessful action alleging various intentional torts and
                              -2-                514788

2010 by filing and serving a summons with notice alleging, among
other things, that defendant committed perjury in the divorce
action. In response to defendant's demand for a complaint,
plaintiff filed and served 10 separate complaints. Defendant
rejected the complaints and moved to dismiss the action as
procedurally defective. Supreme Court granted the motion, and
plaintiff now appeals.

      A review of plaintiff's complaints reveals that, to the
extent any causes of action can be discerned, they relate to the
previously litigated divorce and the ancillary proceedings
regarding equitable distribution. Inasmuch as the ground for
divorce and equitable distribution have been fully resolved,
Supreme Court properly determined that the action is barred by
the doctrine of collateral estoppel (see Ryan v New York Tel.
Co., 62 NY2d 494, 500 [1984]; Cheruvu v Cheruvu, 61 AD3d 1171,
1173 [2009]; Hejna v Reilly, 26 AD3d 709, 711 [2006]). We also
agree with Supreme Court that defendant did not willfully
disregard this Court's 2010 order directing him to reimburse
plaintiff $32,366.26 when, in remitting the funds to plaintiff,
he deducted the counsel fees awarded to him. Notably, we
previously affirmed the award of counsel fees based on
plaintiff's "'dilatory and obstructionist tactics'" (Xiokang Xu v
Xiaoling Shirley He, 77 AD3d at 1085, quoting Markov v Markov,
304 AD2d 879, 880 [2003]).

      Finally, while public policy generally dictates free and
uninhibited access to the courts, we find no abuse of discretion
in Supreme Court's order that plaintiff is required to obtain
court approval prior to filing anything pertaining to the
matrimonial action between the parties given her persistent
attempts to relitigate the issues resolved in the divorce action
through a series of unsuccessful and meritless filings (see
Matter of Wagner, 114 AD3d 1235, 1237 [2014]; Gorelik v Gorelik,
71 AD3d 729, 730 [2010]; Matter of Horike v Freedman, 37 AD3d
978, 980 [2007]). Plaintiff's remaining contentions have been


negligence against third parties in connection with the sale of
the former marital residence (He v Realty USA, 121 AD3d 1336
[2014]).
                              -3-                  514788

considered and determined to be without merit.

     Lahtinen, J.P., Garry and Devine, JJ., concur.



      ORDERED that the order and judgment is affirmed, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court